Case 2:16-cv-07721-BRM-JAD Document 346 Filed 06/26/20 Page 1 of 2 PageID: 10569



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  ADAPT PHARMA OPERATIONS
  LIMITED, ADAPT PHARMA INC.,
  ADAPT PHARMA LIMITED, and
  OPIANT PHARMACEUTICALS, INC.,

                       Plaintiffs,
                                                    Civil Action No. 2:16-cv-07721 (BRM)(JAD)
                       v.                                           (consolidated)

  TEVA PHARMACEUTICALS USA, INC.                                  FINAL JUDGMENT
  and TEVA PHARMACEUTICAL
  INDUSTRIES LTD.,

                       Defendants.



         This patent infringement action came on for a trial before the Court. Plaintiffs asserted

  U.S. Patent Nos. 9,468,747 (the “’747 Patent”); 9,561,177 (the “’177 Patent”); 9,629,965 (the

  “’965 Patent”); 9,775,838 (the “’838 Patent), and 9,211,253 (the “’253 Patent”). Plaintiffs

  dropped the ’253 Patent from the case before trial.

         The issues having been duly tried and a decision having been duly rendered in the form

  of an Opinion containing Findings of Fact and Conclusions of Law (ECF No. 341) and an Order

  (ECF No. 342), it is hereby ORDERED and ADJUDGED

         (1) that the asserted claims of the ’747 Patent (Claims 7 and 9) are declared to be invalid

             on the ground of obviousness, under 35 U.S.C. § 103;

         (2) that the asserted claim of the ’177 Patent (Claim 4) is declared to be invalid on the

             ground of obviousness, under 35 U.S.C. § 103;

         (3) that the asserted claims of the ’965 Patent (Claims 21, 24, and 25) are declared to be

             invalid on the ground of obviousness, under 35 U.S.C. § 103;
Case 2:16-cv-07721-BRM-JAD Document 346 Filed 06/26/20 Page 2 of 2 PageID: 10570



        (4) that the asserted claims of the ’838 Patent (Claims 2, 24, 33, and 38) are declared to

            be invalid on the ground of obviousness, under 35 U.S.C. § 103;

        (5) that in view of the Court’s ruling that all of the asserted claims of the ’747 Patent, the

            ’177 Patent, the ’965 Patent, and the ’838 Patent are invalid, judgment is granted in

            favor of defendants on each of the plaintiffs’ claims of patent infringement with

            respect to those patents, and plaintiffs take nothing on those claims;

        (6) that this judgment resolves all causes of action asserted by plaintiffs in this matter,

            including plaintiffs’ claim for infringement of ’253 Patent;

        (7) that costs are awarded to the defendants and against the plaintiffs in accordance with

            28 U.S.C. § 1920;

        (8) that this case is not exceptional for purposes of 35 U.S.C. § 285;

        (9) that any further relief requested by plaintiffs is denied; and

        (10)   that any further relief requested by defendants is denied.

  IT IS SO ORDERED.

  SIGNED this 26th
              ___ Day of June, 2020.




                                                               HON. BRIAN R. MARTINOTTI
                                                               UNITED STATES DISTRICT JUDGE




                                                  2
